Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a current controlling step of outputting a voltage command value for the current vector control by calculating a feedback command value and a feedforward compensation value based on a torque command value for the electric motor, the feedback command value being indicative of a voltage value for decreasing a deviation in a supply current to the electric motor, the feedforward compensation value being a value for compensating the feedback command value; 
a switching controlling step of initializing the voltage phase control based on a calculation value for the current vector control when a control on the electric motor is switched from the current vector control to the voltage phase control; and 
a voltage phase controlling step of outputting a voltage command value for the voltage phase control by executing a feedback control on a predetermined voltage phase command value based on the torque command value for the electric motor, wherein in the switching controlling step, a filtering process is performed on the feedback command value such that a low-frequency component of the feedback command value is passed, and 
an initial value for the voltage phase command value is calculated by use of the feedforward compensation value and the feedback command value on which the filtering process is performed.



a sensor configured to detect a current supplied from the inverter to the electric motor; 
a controller configured to execute the current vector control by calculating a feedback command value and a feedforward compensation value based on a torque command value for the electric motor, the feedback command value being indicative of a voltage value for decreasing a deviation in a supply current to the electric motor, the feedforward compensation value being a value for compensating the feedback command value; and 
a filter configured to perform a filtering process on the feedback command value such that a low-frequency component of the feedback command value is passed, wherein 
when the control on the electric motor is switched to the voltage phase control, the controller initializes the voltage phase control based on the feedforward compensation value and an output from the filter.
	Claims 1-4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846